                Case 1:19-cv-06239-PKC Document 77 Filed 05/12/20 Page 1 of 2




130 North 18th Street |Philadelphia, PA 19103
blankrome.com                                                     MEMO ENDORSED
Phone:        (215) 569-5619

Fax:          (215) 832-5619

Email:        Pecsenye@BlankRome.com




                                                       May 12, 2020


VIA EMAIL: <Wang_NYSDChambers@nysd.uscourts.gov>

Hon. Judge Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                   Re:      Lexington Furniture Industries, Inc. d/b/a Lexington Home Brands
                            v. The Lexington Company, AB d/b/a The Lexington Clothing Company
                            Case No. 1:19-cv-06239-PKC

Dear Judge Wang:

        Pursuant to the Court’s March 20, 2020 Memo Endorsement (Dkt 72), an in-person settlement
conference is currently set for Tuesday, May 19, 2020, at 2:30PM. The parties respectfully submit this
letter pursuant to Section VII of Your Honor’s Individual Practices in Civil Cases to request that the
current mediation be postponed until a later date in June, assuming the Court’s schedule can
accommodate.

         As the Court is aware, the evolving state of the pandemic has resulted in continued restrictions
on travel and in-person meetings. Notably, the Court’s website indicates that the Court will still be
physically closed on the date of the currently scheduled in-person settlement conference. Furthermore,
the European travel ban implemented by President Trump precludes LCC’s corporate representative,
who resides in Sweden, from lawfully attending the conference in person on the scheduled date. In
fact, his flight was recently cancelled due to the travel ban. Finally, as to the lead attorneys in this case,
who all reside out-of-state, travel within the United States is similarly restricted due to travel
restrictions and stay-at-home orders currently in effect in various jurisdictions. Based on these
difficulties, the parties respectfully request that the mediation conference be postponed to a later date.

        For the Court’s convenience, the parties have conferred and are available in-person on any of
the following dates: June 9, June 10, June 11, June 24, June 25, and June 30. Should the Court not have
any of the foregoing dates available, the parties will confer and submit additional dates.




143763.00604/100227734v.1
            Case 1:19-cv-06239-PKC Document 77 Filed 05/12/20 Page 2 of 2


Judge Wang
May 12, 2020
Page 2


       The parties appreciate the Court’s scheduling flexibility and consideration of the current
request. Should the Court have any questions, the parties are available at the convenience of the Court.

                                                    Respectfully submitted,

                                                    /s/ Timothy D. Pecsenye

                                                    TIMOTHY D. PECSENYE
cc:    Lucy Jewett Wheatley, Esquire
       Brad R. Newberg, Esquire
       Amanda L. DeFord, Esquire
       Matthew W. Cornelia, Esquire



          Application Granted.

          The settlement conference scheduled for May 19, 2020 is adjourned. A
          rescheduled telephonic settlement conference will be held on June 25, 2020 at
          2:30 p.m. The dial-in information is as follows:

             • Telephone Number: 866-390-1828
             • Access Code: 1582687

          An additional security code will be emailed to the parties before the conference.

          Parties' settlement submissions are due by June 18, 2020.

          SO ORDERED.




          __________________________________________
          Ona T. Wang                       5/12/2020
          U.S. Magistrate Judge




                                           www.BlankRome.com


143763.00604/100227734v.1
